Citation Nr: 0210410	
Decision Date: 08/23/02    Archive Date: 08/29/02

DOCKET NO.  01-04 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

Whether the veteran's improved pension benefits were properly 
terminated, effective February 1, 1994.


REPRESENTATION

Veteran represented by:	Thomas W. Bade, Attorney at 
Law


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel



INTRODUCTION

The veteran served on active duty from September 1974 to 
April 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 decision which terminated the 
veteran's pension benefits.  In July 2001, the Board remanded 
the case to the RO for further development.

It is noted that the issue of entitlement to waiver of 
recovery of an overpayment has not been developed for 
appellate review and will not be discussed in the following 
remand. 


REMAND

In July 2001, the Board remanded the veteran's claim, in 
part, so that the RO could formally adjudicate the specific 
issue of whether the veteran's net worth is a bar to 
eligibility for improved pension benefits.  This remand 
directive was not complied with.  Consequently, this case 
must again be remanded.  Stegall v. West, 11 Vet. App. 268 
(1998).

The Board notes that the RO continues to report that income 
was excessive for a particular year.  The Board requests that 
the RO prepare a net worth/corpus of estate determination.  
This determination is different that an annual income 
determination.

The RO should formally adjudicate the 
issue of whether the veteran's net 
worth/corpus of estate is a bar to 
eligibility for improved pension 
benefits.  In rendering its decision, the 
RO must consider and apply, when 
appropriate, VAOPGCPREC 33-97, 72-90, and 
73-91.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, he and his attorney must be 
furnished a supplemental statement of the 
case and afforded an opportunity to 
respond.  Thereafter, if otherwise in 
order, the case should be returned to the 
Board for further appellate action.

The veteran and his attorney have the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


